--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Amendment No. 1
 to
Amended and Restated Executive Employment Agreement


This Amendment No. 1 to Amended and Restated Executive Employment Agreement (the
“Amendment”) is entered into and effective as of the 15th day of April 2011 by
and between Obagi Medical Products, Inc., a Delaware corporation (the
“Company”), and David S. Goldstein, an individual resident of the State of
California (“Executive”). All capitalized terms used but not otherwise defined
herein shall have the meanings assigned under the Amended and Restated Executive
Employment Agreement, dated as of June 15, 2009, by and between the Company and
Executive (the “Original Agreement” and, collectively with, and as further
amended by, this Amendment, the “Agreement”).
 
Whereas, Executive serves as the Company’s Executive Vice President, Global
Sales and Field Marketing, pursuant to the terms and conditions of the Original
Agreement;
 
Whereas, on April 15, 2011, the Compensation Committee of the Company’s Board of
Directors approved an amendment to the Original Agreement that would provide
that in the event the Company terminates Executive’s employment for reasons
other than Cause or death or disability, Executive shall be entitled to receive,
among other things, pay equal to 12 months of Base Salary instead of 6 months of
Base Salary as set forth in the Original Agreement.
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
1. Amendment of Section 3(c). Section 3(c)(i) of the Original Agreement shall be
amended and restated in its entirety to read in full as follows:
 
“ (i)  If the Company terminates Executive's employment for reasons other than
for Cause (as defined below) or death or disability (which is governed by
subparagraph (e) below), which will be dealt with on a case-by-case basis at the
time such event occurs, then, during the Severance Period (as defined below),
the Company shall (A) pay to Executive a sum equal to twelve  (12) months of
Base Salary (as then in effect) and (B) continue to make available to Executive,
at the Company’s expense, the Benefits (including the full premium for COBRA
continuation coverage if applicable for Executive and his eligible dependents)
made generally available by the Company to its Executives for the Severance
Period, to the extent permitted under applicable law and the terms of such
benefit plans. The cash consideration payable pursuant to subsection (A) above
shall be paid in equal monthly installments as salary continuation pay, subject
to deduction of ordinary payroll taxes, commencing on the date that is no later
than the earlier of thirty (30) days following termination or the execution of
the General Release (as defined below).    In addition, if the Company
terminates Executive's employment for reasons other than for Cause, or death or
disability (as provided in subparagraph (e) below)(which will be dealt with on a
case-by-case basis at the time either such event occurs) then, Options,  and any
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Subsequent Options or Subsequent RSUs automatically shall cease to vest pursuant
to the terms of the applicable stock option agreements and restricted stock unit
agreements, and in the case of Options or Subsequent Options, Executive (or his
estate, in the event of death) shall have one (1) year in which to exercise any
vested portion of such Options and any Subsequent Options in accordance with the
relevant plan documents.  Executive will own any vested Subsequent RSUs without
any further action on Executive’s part. For purposes of this Agreement, the term
" Severance Period " shall mean the twelve (12)-month period immediately
following the date of Executive's termination.  Any accrued vacation pay and any
other amounts owed to Executive at the time of termination shall be paid on the
effective date of Executive’s termination.  All reimbursable expenses incurred
up to and including the date of termination shall be submitted for payment
within thirty (30) days of termination and contain all documentation required
pursuant to Company policy.”
 
2. Miscellaneous.  Except as specifically amended by this Amendment, the terms
and conditions of the Original Agreement shall remain in full force and
effect.  This Amendment may be executed in counterparts, each of which shall be
deemed an original document, and all of which, together with this writing, shall
be deemed one instrument.
 
In Witness Whereof, the parties hereto have executed this Amendment in duplicate
originals by their duly authorized officers or representatives.
 
 


 Obagi Medical Products, Inc.
 
   
Executive
 
/s/ Albert F. Hummel
   
/s/ David S. Goldstein
 
Albert F. Hummel
   
David S. Goldstein 
 
President & Chief Executive Officer
    Executive Vice President, Global Sales and Field Marketing  


